Exhibit 10.88

English Translation

Equity Pledge Agreement

Among

Beijing Sogou Technology Development Co., Ltd.

And

Wang Xiaochuan,

Beijing Century High-Tech Investment Co., Ltd., and

Shenzhen Tencent Computer System Company Limited

December 2nd, 2013

This Equity Pledge Agreement (hereinafter referred to as the “Agreement”) is
entered into by and between the following parties on December 2nd, 2013:

 

Party A:    Beijing Sogou Technology Development Co., Ltd., Registered Address:
Room 1, Level 9, Sohu Internet Plaza, Zhongguancun East Road, Haidian District,
Beijing Party B:    Wang Xiaochuan, Address: Room 1, Level 9, Sohu Internet
Plaza, Zhongguancun East Road, Haidian District, Beijing Party C:    Beijing
Century High-Tech Investment Co., Ltd., Registered Address: Room 8, Level 10,
Sohu Internet Plaza, Zhongguancun East Road, Haidian District, Beijing Party D:
   Shenzhen Tencent Computer System Company Limited, Registered Address: Floors
5-10, Fiyta Building, Gao Xin Nan Yi Street, High-tech Park, Nanshan District,
Shenzhen

In this Agreement, Party A, Party B, Party C and Party D are referred to as the
“parties” collectively or “a party” individually. Party A is also referred to as
the “Pledgee” and each of Party B, Party C and Party D as the “Pledgor”.

Whereas:

 

1 Party A is a wholly foreign-invested limited liability company incorporated
and existing under laws of the People’s Republic of China.

 

2 Beijing Sogou Information Service Co., Ltd. (hereinafter referred to as “Sogou
Information”) is a domestic limited liability company incorporated and existing
under laws of the People’s Republic of China.



--------------------------------------------------------------------------------

3 Party B, Party C and Party D are shareholders of Sogou Information, with Party
B holding 10% of stock equity of Sogou Information, Party C holding 45% and
Party D holding 45%.

 

4 Party A executed a Loan Agreement with Party B and Party C on December 2nd,
2013, and Party A, Party B, Party C and Party D entered into an Exclusive Equity
Interest Purchase Rights Agreement and a Business Operation Agreement with Sogou
Information on December 2nd, 2013.

 

5 In order to ensure that Party A can duly receive from Sogou Information the
service fee under the Exclusive Technology Consulting and Service Agreement and
to assure performance of the obligations of Party B, Party C and Party D under
the Loan Agreements, the Exclusive Equity Interest Purchase Rights Agreement and
the Business Operation Agreement, each of the Pledgors respectively places into
pledge the full equity it owns in Sogou Information as guarantee for performance
of the obligations and debts of the Pledgors and Sogou Information under the
foregoing agreements, and the Pledgee is Party A.

Through friendly negotiation and on the principle of equality and mutual
benefit, the parties hereto therefore reach the following Agreement for
performance:

 

I. Definitions

Unless otherwise stated herein, the following terms shall respectively have the
meanings defined here below:

 

  1. The Pledge shall refer to all items listed in Article II hereof.

 

  2. The Equity shall refer to the equity that the Pledgors jointly and lawfully
hold in Sogou Information and all rights and interests that they currently have
or may have in the future based on the said equity.

 

  3. The Agreements shall refer to the Loan Agreements, Exclusive Technology
Consulting and Service Agreement, Exclusive Equity Interest Purchase Rights
Agreement and the Business Operation Agreement signed by and between/among Party
A, Sogou Information and other relevant parties on December 2nd, 2013.

 

  4. An Event of Default shall refer to any of the events set forth in Article
VII hereof.

 

  5. A Default Notice shall refer to a notice that Party A gives according to
this Agreement to declare an event of default.

II. Pledge

 

  1. Each Pledgor pledges to Party A the full equity it owns in Sogou
Information as guarantee for performance of the Pledgor and Sogou Information of
their obligations and debts under the Agreements.



--------------------------------------------------------------------------------

  2. The scope of guarantee offered by the equity pledge hereunder includes all
fees (including legal fares) and expenses payable to Party A and all losses,
interest, penalties, damages, costs of exercise of creditor’s rights to be borne
by Sogou Information and (or) the Pledgors under the Agreements, and all
liabilities that Sogou Information and the Pledgors shall assume to Party A in
the event of termination, cancellation or full or partial invalidation of the
Agreements due to whatsoever reasons.

 

  3. The Pledgee’s Right hereunder shall refer to the right of Party A to
receive prioritized payment out of the proceeds from converting the Equity
pledged to Party A by the Pledgors into money or auctioning or selling off the
Equity.

 

  4. Unless Party A otherwise agrees in writing explicitly after this Agreement
takes effect, the Pledge hereunder shall be relieved only if and when Sogou
Information and the Pledgors have duly performed all of their obligations and
responsibilities under the Agreement and a written acknowledgement thereof has
been obtained from Party A. If Sogou Information and the Pledgors fail to fully
perform all or any part of their obligations or responsibilities under the
Agreements as of expiration of the terms specified in the Agreements, Party A
shall continue to be entitled to the Pledgee’s Right set forth herein until the
aforesaid obligations and responsibilities are fully performed in a manner that
is to the reasonable satisfaction of Party A.

III. Effectiveness

 

  1. This Pledge Agreement shall become established and take effect as of the
first written date of execution after it is stamped by Party A, Party C and
Party D and signed by Party B.

 

  2. The Pledgors shall have the equity pledge arrangement (hereinafter referred
to as the “Equity Pledge”) hereunder registered in the shareholders’ register of
Sogou Information within 15 working days from execution of this Agreement or
within any time reached with unanimity, and deliver its shareholders’ register
to the Pledgee (Please see Attachment I for the form of the register), of which
the form and substance shall be satisfactory to the Pledgee. The Pledgors shall,
within 45 working days from the date of execution of this Agreement or within
any time reached with unanimity, fulfill the equity pledge registration
procedure and deliver to the Pledgee the document proving registration of the
equity pledge with the administration of industry and commerce.

 

  3. During the pledge process, if Sogou Information fails to pay the service
fee under the Exclusive Technology Consulting and Service Agreement or to
perform other terms and conditions thereof, or if Sogou Information or Party B
or Party C or Party D fails to perform any clause of the Loan Agreements, the
Exclusive Equity Interest Purchase Rights Agreement or the Business Operation
Agreement, Party A shall, subject to giving of reasonable notification, have the
right to exercise its Pledgee’s Right as per the provisions herein.



--------------------------------------------------------------------------------

IV. Possession and Keeping of Pledge Certificate

 

  1. The Pledgors shall, within fifteen working days from the date of execution
of this Agreement or an otherwise period agreed upon by all parties, deliver the
certificate of its equity investment in Sogou Information (original copy. Please
see Attachment II for the form of the certificate) into custody by Party A, and
deliver to Party A the proof showing that the Pledge hereunder has been properly
registered in the shareholders’ register, and shall fulfill all review,
approval, registration and filing procedures required by laws and regulations of
the People’s Republic of China within 45 working days from the date of execution
of this Agreement or within any time reached with unanimity, and submit the
certificate of equity pledge registration to Party A after completing the equity
pledge registration.

 

  2. If any change occurs to the registered items of the pledge and such change
is to be registered as required by law, Party A along with Party B, Party C and
Party D shall make the registration of the change within 10 working days from
the date of the change, and submit relevant change registration documents.

 

  3. During the term of the Equity Pledge, the Pledgors shall instruct Sogou
Information not to distribute any dividends or bonuses or adopt any profit
sharing scheme. If the Pledgors shall receive any financial benefits of
whatsoever nature other than dividends, bonuses or other profit sharing schemes
with regard to the Pledged Equity, they shall, as requested by Party A, instruct
Sogou Information to directly transfer the relevant amounts (after encashment)
into the bank account designated by Party A, which the Pledgors shall not use
without the prior written consent of Party A.

 

  4. During the term of the Equity Pledge, if the Pledgors subscribe new
registered capital of Sogou Information or are assigned the equity owned by
other pledgors (hereinafter referred to as “Additional Equity”), the Additional
Equity will automatically become a portion of the Pledged Equity hereunder and
the Pledgors shall fulfill all procedures required for consummating pledge of
the Additional Equity within 10 working days after acquiring the Additional
Equity. If the Pledgors fail to fulfill the procedures as per the foregoing
provision, Party A shall have the right to immediately exercise the Pledgee’s
Right according to the provisions of Article VIII hereof.

V. The Pledgors’ Representations and Warranties

Each Pledgor makes the following representations and warranties to Party A when
signing this Agreement, and acknowledges that Party A relies on the said
representations and warranties in executing and performing this Agreement:

 

  1. The Pledgor lawfully holds the equity hereunder that it owns in Sogou
Information and has the right to pledge the equity to Party A.



--------------------------------------------------------------------------------

  2. From the date of execution of this Agreement and throughout the period when
Party A is entitled to the Pledgee’s Right as per the provisions of Paragraph 4
of Article II, once Party A exercises at any time its rights or the Pledgee’s
Right according to this Agreement, there shall not be any lawful claims or
proper interference from any other parties.

 

  3. Party A has the right to exercise the Pledgee’s Right in the manner
provided by laws and regulations and set forth in this Agreement.

 

  4. The Pledgor has obtained all requisite corporate authorizations for its
execution of this Agreement and performance of its obligations hereunder, such
execution and performance is not against the provisions of any applicable laws
or regulations, and its authorized signatory for the purpose of this Agreement
has gained lawful and valid authorization.

 

  5. Except for those that have been disclosed, the equity held by the Pledgor
is free of any other encumbrance or any form of third-person security interest
(including but not limited to pledges).

 

  6. There are no ongoing civil, administrative or criminal proceedings and
administrative punishment or arbitration involving the Equity and there are no
such civil, administrative or criminal proceedings, administrative punishment or
arbitration that will occur.

 

  7. Except for those that have been disclosed, there are no taxes, fees payable
but unpaid and no legal procedures and formalities to be fulfilled but not
fulfilled with regard to the Equity.

 

  8. All terms and conditions of this Agreement represent expression of the
Pledgor’s true intent and are legally binding upon the Pledgor.

VI. Pledgors’ Undertakings

 

  1. During the term of existence of this Agreement, each of the Pledgors
undertakes to Party A that:

 

  (a) it shall not assign the Equity, not set or allow the existence of any
pledge or otherwise encumbrance or any form of third-person security interest
that may affect the rights and interests of Party A without the prior written
consent of Party A except for assignment of the Equity, as requested by Party A,
to Party A or to the person designated by Party A.

 

  (b) it shall abide by and perform the provisions of all applicable laws and
regulations, and display the notices, instructions or advice, if any, issued or
prepared by the authority in charge with regard to pledges to Party A within
five working days upon receipt of the same, and take actions as reasonably
instructed by Party A.

 

  (c) it shall promptly notify Party A of any event or received notice that may
affect the Pledgor’s equity or the rights to and in any part thereof, and any
event or received notice that may change any of the Pledgor’s obligations
hereunder or prevent the Pledgor from performing its obligations hereunder, and
shall take actions as reasonably instructed by Party A.



--------------------------------------------------------------------------------

  2. The Pledgors agree that the exercise of Party A of its rights under the
terms and conditions of this Agreement shall not be interrupted or hampered by
the Pledgors or the Pledgors’ successors or assignees or any other persons.

 

  3. Each Pledgor undertakes to Party A that, in order to protect and improve
the guarantee under this Agreement for performance of the obligations of the
Pledgor and (or) Sogou Information under the Agreements, the Pledgor will make
any and all requisite amendments to its articles of association and the articles
of association of the Company (if applicable), sign in good faith and cause
other parties interested in the Pledged Equity to sign all right certificates
and deeds required by Party A, and/or perform and cause other interested parties
to perform the actions requested by Party A, provide convenience to Party A for
its exercise of the Pledgee’s Right, sign all documents associated with changes
to the equity certificate with Party A or with any third party designated by
Party A, and provide Party A within a reasonable period with all documents
relating to the Pledge that Party A may deem necessary.

 

  4. Each Pledgor undertakes to Party A that, for the interest of Party A, the
Pledgor will abide by and perform all its warranties, undertakings, agreements
and representations. If the Pledgor fails to perform or to fully perform its
warranties, undertakings, agreements or representations, it shall indemnify
Party A for any and all losses that Party A may suffer as result thereof.

VII. Events of Default

 

  1. All of the following events are regarded as events of default:

 

  (a) Sogou Information or its successor or assignee fails to fully pay any
amount due and payable under the Agreements, or Sogou Information, a Pledgor or
its successor or assignee fails to perform its obligations under the Loan
Agreement, the Exclusive Technology Consulting and Service Agreement, the
Exclusive Equity Interest Purchase Rights Agreement and the Business Operation
Agreement

 

  (b) Any representations, warranties or undertakings made by the Pledgors in
Articles V and VI hereof are substantially misleading or incorrect, and/or the
Pledgors violate the representations, warranties or undertakings in Articles V
and VI hereof.

 

  (c) The Pledgors materially breach any clause of this Agreement.

 

  (d) The Pledgors abandon or assign the pledged equity without the written
consent of Party A.



--------------------------------------------------------------------------------

  (e) Any external loan, guarantee, indemnity, undertaking or other debt-paying
liability of the Pledgors is made subject to early payment or performance as
result of a default or cannot be paid or performed as scheduled after it becomes
due, which gives Party A the reason to believe that the Pledgors’ ability to
perform their obligations hereunder is impaired and the interest of Party A is
in turn affected.

 

  (f) The Pledgors are unable to pay general debts or other debts, which in turn
affects the interest of Party A.

 

  (g) The promulgation of an applicable law makes this Agreement unlawful and
invalid or prevents the Pledgors from continuing to perform their obligations
hereunder.

 

  (h) Any governmental consent, permit, approval or authorization required in
order to make this Agreement enforceable or valid or effective is revoked,
terminated, invalidated or is materially changed.

 

  (i) Any negative change occurs to the assets owned by the Pledgors, which
causes Party A to believe that the Pledgors’ ability to perform their
obligations hereunder has been impaired.

 

  (j) Other circumstances where Party A cannot exercise or dispose of the
Pledgee’s Right according to the provisions of applicable laws.

 

  2. If becoming aware of or discovering any situation stated in Paragraph 1 of
the present article or any event that may give rise to such situation, the
Pledgors shall immediately notify Party A in writing.

 

  3. Unless an event of default set forth in Paragraph 1 of the present article
has been successfully resolved to the satisfaction of Party A, Party A may send
a written notice of default to the Pledgors at the time of or at any time after
occurrence of the event of default by the Pledgors, requesting the Pledgors to
immediately pay the amounts owed and all other amounts payable under the
Agreements or to perform their obligations under the Agreements in a timely
manner. If the Pledgors or Sogou Information fails to correct the default or
take necessary remedial act within ten days from the date of sending of the said
written notice, Party A shall have the right to exercise the Pledgee’s Right as
per the provisions of Article VIII hereof.

VIII. Exercise of Pledgee’s Right

 

  1. Before all amounts and obligations under the Agreements are fully paid and
performed, the Pledgors shall not assign the Equity without the written consent
of Party A.

 

  2. When exercising the Pledgee’s Right, Party A shall give a notice of default
to the Pledgors as required by Paragraph 3 of Article VII hereof.



--------------------------------------------------------------------------------

  3. Subject to the provisions of Paragraph 3 of Article VII, Party A may
exercise the Pledgee’s Right at any time after sending the notice of default
according to Paragraph 3 of Article VII.

 

  4. Party A shall have the right to convert the equity hereunder into money
either in entirety or partly according to legal procedures, or get prioritized
payment out of the proceeds from auction or sale of the equity until all
outstanding service fees and any and all amounts due and payable under the
Agreements are fully paid and all obligations under the Agreements are
performed.

 

  5. When Party A exercises the Pledgee’s Right as per this Agreement, the
Pledgors shall not set obstacles and shall instead furnish necessary assistance
to enable Party A to exercise the Pledgee’s Right.

IX. Assignment of Agreement

 

  1. Unless with the explicit prior written consent of Party A, the Pledgors
shall have no right to assign any of their rights and/obligations hereunder to
third parties.

 

  2. This Agreement is binding upon the Pledgors and their successors and is
valid and effective upon Party A and its successor or assignee.

 

  3. Party A may at any time assign all or any of its rights and obligations
under the Agreement to any third party designated by it, in which event the
assignee shall enjoy the rights and assume the obligations that Party A enjoys
and assumes under this Agreement. When Party A assigns its rights and
obligations under the Agreements, the Pledgors shall sign relevant agreements
and/or documents for the purpose of the assignment as requested by Party A.

 

  4. If such assignment results in change of the pledgee, the Pledgors shall
sign a new pledge agreement with the new pledge and shall be responsible for
fulfilling all applicable registration procedures.

X. Taxes

Party A shall bear all taxes incurred by the parties during performance of this
Agreement.

XI. Responsibility for Defaults

 

  1. Unless otherwise stated herein, a party hereto shall be deemed as in
default of this Agreement if and to the extent that it fails to fully perform or
suspends performance of its obligations hereunder and fails to correct the said
act within thirty days after receiving the other parties’ notice, or if and to
the extent that its representations and warranties are untrue.



--------------------------------------------------------------------------------

  2. If a party hereto breaches this Agreement or any representation or warranty
it has made herein, the non-defaulting parties may give a written notice to the
defaulting party, requesting the defaulting party to correct the default within
ten days after receiving the notice, take appropriate measures to effectively
and promptly prevent occurrence of detrimental consequences, and continue to
perform this Agreement.

 

  3. If a breach of a party hereto of this Agreement causes the other parties to
bear any expense, liability or suffer any loss (including but not limited to
loss of profit), the defaulting party shall indemnity the non-defaulting for any
and all of the foregoing expenses, liabilities or losses (including but not
limited to interest and attorney’s fee paid or lost as result of the default).
The sum of the indemnities paid by the defaulting party to the non-defaulting
party shall be equal to the losses resulting from the default, and the
indemnities shall include the benefits that the non-defaulting party should have
received as result of performance of the Agreement, provided that the
indemnities shall not go beyond the reasonable expectation of the parties
hereto.

XII. Governing Law and Settlement of Disputes

 

  1. Governing Law

The execution, effectiveness, performance, construction and interpretation of
and the settlement of disputes over this Agreement shall be governed by Chinese
laws.

 

  2. Arbitration

When any dispute occurs between both parties with regard to the interpretation
and performance of any clauses herein, the parties shall seek settlement of the
dispute through good-faith negotiation. If both parties cannot reach any
agreement on settlement of the dispute within thirty (30) days after any party
hereto sends to the other parties the written notice requesting resolution
through negotiation, any party hereto may refer the dispute to China
International Economic and Trade Arbitration Commission for determination
according to the arbitration rules of the said Commission as then prevailing.
Arbitration shall occur in Beijing and the language of arbitration shall be
Chinese. The arbitration ruling shall be final and binding upon both parties.
This clause shall survive regardless of termination or cancellation of this
Agreement.

XIII. Force Majeure

 

  1. Force majeure shall refer to all events that are uncontrollable and
unforeseeable by a party hereto or that are inevitable even if foreseeable and
prevent that party from performing or from fully performing the obligations
hereunder. Such events include, without limitation to, any strikes, factory
closedowns, explosions, marine perils, natural disasters or acts of public
enemy, fire, floods, destructive activities, accidents, wars, riots, rebellions
and any other similar events.



--------------------------------------------------------------------------------

  2. If a force majeure event occurs and prevents the affected party from
performing any obligation hereunder, the obligation so prevented shall be
suspended throughout the duration of the force majeure event and the date of
performance of the obligation shall be automatically extended to the date of
completion of the force majeure event, and the party so prevented from
performing the obligation shall not be subject to any punishment.

 

  3. The party encountering a force majeure event shall immediately give a
written notice to the other party, and deliver appropriate proof of the
occurrence and duration of the force majeure event. The party encountering a
force majeure event shall also make any and all reasonable efforts to terminate
the force majeure event.

 

  4. Once a force majeure event occurs, both parties shall immediately negotiate
to find an equitable solution, and shall also make any and all reasonable
efforts to minimize the consequences of the force majeure event.

 

  5. If a force majeure event lasts for over ninety (90) days and both parties
cannot reach any agreement on an equitable solution, any party hereto shall then
have the right to terminate this Agreement. Upon termination of the Agreement as
per the foregoing provision, no further rights or obligations will accrue to any
party hereto, provided that the rights and obligations of each party that
already accrue as of the date of termination of this Agreement shall not be
affected by the termination.

XIV. Miscellaneous

 

  1. Special Covenant

Each Pledgor undertakes that all terms and conditions of this Agreement shall
remain legally binding upon the Pledgor regardless of any and all changes that
may occur to the Pledgor’s percent of equity holding in Sogou Information, and
that the terms and conditions of this Agreement shall also apply to all equity
of Sogou Information then held by the Pledgor.

 

  2. Amendments to Agreement

 

  (a) The parties hereto hereby acknowledge that this Agreement is a fair and
reasonable agreement reached by and between them on the basis of equality and
mutual benefit. In the event of any inconsistence, this Agreement shall prevail
over all discussions, negotiations and written covenants reached by and between
both parties with regard to the subject matter hereof before execution of this
Agreement.

 

  (b) Any and all amendments, additions or alterations to this Agreement shall
be made in written and shall not take effect until and before being stamped by
Party A, Party C and Party D and signed by Party B. The parties’ amendments and
additions to this Agreement shall constitute an integral part of and enjoy equal
legal effectiveness as this Agreement.



--------------------------------------------------------------------------------

  3. Notices

Notices or other correspondence that any party hereto shall give as required by
this Agreement shall be made in writing and in Chinese and delivered by person
(including express mail service) or by registered airmail. All notices and
correspondence shall be sent to the following addresses unless any otherwise
address has been informed by written notification:

 

Party A:    Beijing Sogou Technology Development Co., Ltd. Address:    Room 1,
Level 9, Sohu Internet Plaza, Zhongguancun East Road, Haidian District, Beijing
Postcode:    100084 Party B:    Wang Xiaochuan Address:    Room 1, Level 9, Sohu
Internet Plaza, Zhongguancun East Road, Haidian District, Beijing Party C:   
Beijing Century High-Tech Investment Co., Ltd. Address:    Room 8, Level 10,
Sohu Internet Plaza, Zhongguancun East Road, Haidian District, Beijing Party D:
   Shenzhen Tencent Computer System Company Limited Address:   

29/F., Three Pacific Place, No.1 Queen’s Road East, Wanchai, Hong Kong

CC: Tencent Plaza, Ke Ji Zhong Yi Street, High-tech Park, Nanshan District,
Shenzhen

Postcode:    518057

 

  4. Service of Notices

Notices and correspondence shall be deemed as given:

 

  (a) If delivered by person (including by express mail service): on the date of
sign-in by the receiving party.

 

  (b) If delivered by registered mail: on the 3rd day from the date of receipt
issued by the post office.

 

  5. Severity of Agreement

Without affecting other terms and conditions of this Agreement, if any provision
or part of this Agreement is held invalid, unlawful or unenforceable according
to Chinese laws or is against public interest, the effectiveness, validity and
enforceability of the terms and conditions in all other parts of the Agreement
shall not be affected and impaired in any way. The parties shall negotiate in
good faith to discuss and determine a clause to the satisfaction of the parties
in order to replace the invalid provision.



--------------------------------------------------------------------------------

  6. Successors and Assignees

This Agreement shall be equally binding upon each party’s lawful successors and
assignees.

 

  7. Waivers

The failure or delay of any party hereto in exercising any of its rights
hereunder shall not be regarded as its waiver of the right and single exercise
of any right shall not prevent future exercise of any other right.

 

  8. Language and Counterparts

This Agreement is executed in Chinese in FIVE identical copies, of which each
party respectively holds ONE and the pledge registration authority keeps ONE on
the record, and all enjoy equal legal effectiveness.

 

  9. Party A shall, as soon as the execution of this Agreement, fulfill the
equity pledge registration procedure.

(There is no text hereinafter. Followed is the signing page.)



--------------------------------------------------------------------------------

(This page contains no text and is the signing page.)

Party A: Beijing Sogou Technology Development Co., Ltd

(Seal)

Party B: Wang Xiaochuan

(Signature)

Party C: Beijing Century High-Tech Investment Co., Ltd.

(Seal)

Party D: Shenzhen Tencent Computer System Company Limited

(Seal)

Exhibits:

 

1. Shareholders’ Register of Sogou Information

 

2. Certificate of Investment of Shareholder of Sogou Information



--------------------------------------------------------------------------------

Exhibit I

Shareholders’ Register of Sogou Information

 

Name of

Shareholder

  

address

   Form of
Investment    Amount of
Investment
(RMB)    Percent of
Investment     Date of
Investment    No. of
Investment
Certificate   

remarks

B

   Room 1, Level 9, Sohu Internet Plaza, Zhongguancun East Road, Haidian
District, Beijing    cash    2 million      10 %          The equity was pledged
to Beijing Sogou Technology Development Co., Ltd, on Date/ Month/ 2013.

C

   Room 8, Level 10, Sohu Internet Plaza, Zhongguancun East Road, Haidian
District, Beijing    cash    9 million      45 %          The equity was pledged
to Beijing Sogou Technology Development Co., Ltd, on Date/ Month/ 2013.

D

   Floors 5-10, Fiyta Building, Gao Xin Nan Yi Street, High-tech Park, Nanshan
District, Shenzhen    cash    9 million      45 %          The equity was
pledged to Beijing Sogou Technology Development Co., Ltd, on Date/ Month/ 2013.

 

Company Seal: Beijing Sogou Information Service Co., Ltd.   Date:



--------------------------------------------------------------------------------

Exhibit II

Investment Certificate of Shareholder of Beijing Sogou Information Service Co.,
Ltd.

(No: 001)

Beijing Sogou Information Service Co., Ltd. (the “Company”) was founded on
December 28, 2005 and has been registered with Haidian Division of Beijing
Administration of Industry and Commerce, whose registration number is
110108009232616. The Company’s current registered capital is RMB20million.

Shareholder Wang Xiaochuan of the Company has paid in its investment in the
amount of RMB2million. The date of investment is December 2nd, 2013. The Company
hereby issues this certificate in testimony thereof.

 

Beijing Sogou Information Service Co., Ltd.

(Seal)

  Date:



--------------------------------------------------------------------------------

Investment Certificate of Beijing Sogou Information Service Co., Ltd.

(No: 002)

Beijing Sogou Information Service Co., Ltd. (the “Company”) was founded on
December 28, 2005 and has been registered with Haidian Division of Beijing
Administration of Industry and Commerce, whose registration number is
110108009232616. The Company’s current registered capital is RMB20million.

Shareholder Beijing Century High-Tech Investment Co., Ltd. of the Company has
paid in its investment in the amount of RMB9million. The date of investment is
December 2nd, 2013. The Company hereby issues this certificate in testimony
thereof.

 

Beijing Sogou Information Service Co., Ltd.   (Seal)   Date:



--------------------------------------------------------------------------------

Investment Certificate of Beijing Sogou Information Service Co., Ltd.

(No: 003)

Beijing Sogou Information Service Co., Ltd. (the “Company”) was founded on
December 28, 2005 and has been registered with Haidian Division of Beijing
Administration of Industry and Commerce, whose registration number is
110108009232616. The Company’s current registered capital is RMB20million.

Shareholder Shenzhen Tencent Computer System Company Limited of the Company has
paid in its investment in the amount of RMB9million. The date of investment is
December 2nd, 2013. The Company hereby issues this certificate in testimony
thereof.

 

Beijing Sogou Information Service Co., Ltd.   (Seal)   Date: